Citation Nr: 0309870	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-04 614	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The veteran had active service from January 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO rating decision of August 1995 which 
denied service connection for hearing loss.  The Board 
remanded the case to the RO for further development in March 
1999.  


FINDING OF FACT

A hearing loss disability of either ear is not currently 
shown.


CONCLUSION OF LAW

A claimed hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, the supplemental 
statements of the case, and a Board remand, the veteran has 
been informed of the evidence necessary to substantiate his 
claim, and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained to the extent possible.  The 
veteran repeatedly failed to report for a VA audiology 
examination.  The duty to assist is not a one-way street, and 
the veteran has failed to cooperate with the VA in developing 
evidence pertinent to his claim.  38 C.F.R. § 3.159; Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  Under the circumstances, 
the VA has satisfied the notice and duty to assist provisions 
of the law.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran had active service from January 1980 to January 
1983.  Service medical records show that on the separation 
examination conducted in December 1982, he gave a history of 
being followed for hearing loss for 1-1/2 years, and he 
denied current symptoms.  An audiogram disclosed pure tone 
thresholds in the right ear at the frequencies of 250, 500, 
1000, 2000, 3000, 4000, 6000 and 8000 hertz of 15, 15, 25, 
15, 15, 20, 25, and 40 decibels, respectively.  As to the 
left ear, results at these frequencies were 10, 15, 5, 5, 5, 
15, 20, and 25.  It was commented that high tone hearing loss 
was shown, but that no previous audiograms could be found for 
comparison.  He was referred for evaluation of the right ear 
hearing loss noted on that examination.  It was noted that 
the audiology evaluation results indicated cochlear pathology 
in the right ear.  The left ear was normal.  Retesting in 6 
months was recommended.

Subsequent to service, records from Geisinger Medical Group 
dated in September 1993 show that the veteran underwent a 
hearing test.  He reported a history of right ear noise 
exposure in service, and said he had recently been turned 
down for the National Guard due to hearing loss.  A small 
piece of paper (titled "Tetratone Audiogram"), dated in 
September 1993, contains no detailed findings but suggests 
that hearing loss was normal in both ears on audiogram except 
at 4000 hertz in the right ear.  

In October 1993, the veteran filed a claim for service 
connection for hearing loss.  

A document dated in December 1993 notes the veteran failed to 
report (apparently multiple times) for a VA audiology 
examination.

In September 1997, a VA examination of the ears was 
conducted.  The veteran reported noise exposure in service.  
Examination of the ears was normal.  The diagnosis was 
hearing disturbance, more on the right.  Records indicate 
that for unknown reasons the veteran failed to report for a 
VA audiology examination at this time.

In March 1999, the case was remanded to the RO for 
development.  The remand noted that it was essential for the 
veteran to report for VA examination, in part to verify a 
current hearing loss disability under 38 C.F.R. § 3.385.  

The veteran was again scheduled for a VA audiology 
examination for February 2003.  However, efforts to contact 
him at his last known address and by phone were unsuccessful, 
and he did not report for the examination.  

As noted, on multiple occasions the veteran failed to report 
for a scheduled VA examination.  Therefore, a decision on his 
original claim for service connection for hearing loss will 
be made on the evidence of record.  38 C.F.R. § 3.655(b).

One of the essential requirements for service connection for 
hearing loss is competent medical evidence of the current 
existent of the claimed disability, as defined by 38 C.F.R. 
§ 3.385.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Ledford 
v. Derwinski, 3 Vet.App. 87 (1992).  While there is 
historical evidence of possible hearing loss, there is no 
reliable post-service medical evidence of a current hearing 
loss disability of either ear as defined by 38 C.F.R. 
§ 3.385.  The veteran has been given multiple opportunities 
to report for a VA audiology examination which might help 
prove his claim, but he has repeatedly failed to report.

Based on available evidence, the Board must conclude that the 
veteran does not currently have a hearing loss disability of 
either ear as defined by 38 C.F.R. § 3.385, and thus there is 
no basis for service connection.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In 
the future, the veteran may apply to the RO to reopen the 
claim for service connection, but for the reasons stated, the 
current claim must be denied.


ORDER

Service connection for hearing loss is denied.

	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

